Citation Nr: 0304681	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
spinal injury.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.	Entitlement to service connection for defective hearing. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and "S.C.", a friend 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1948 to February 
1950.  

Historically, by a September 1994 rating decision, service 
connection was denied for residuals of a spinal injury and 
residuals of a head injury.  After appellant was provided 
timely notification of that rating decision, he did not file 
a timely Notice of Disagreement therewith.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO), which 
determined that a timely Notice of Disagreement with the 
September 1994 rating decision had not been filed; that new 
and material evidence had not been submitted to reopen the 
service connection claim for residuals of a closed head 
injury; and that reopened, but denied on the merits, the 
service connection claim for residuals of a spinal injury.  A 
September 1998 RO hearing was held and a November 2000 Travel 
Board hearing was held the undersigned Board Member.  

In a January 2001 decision, the Board determined that a 
timely Notice of Disagreement with the September 1994 rating 
decision had not been filed; denied reopening of the service 
connection claim for residuals of a closed head injury; and 
remanded the service connection claim for residuals of a 
spinal injury to the RO for additional evidentiary 
development.  

Subsequently, appellant expressed timely disagreement with an 
August 2002 rating decision, which determined that said 
September 1994 rating decision, which denied service 
connection for residuals of spinal and head injuries, was not 
clearly and unmistakably erroneous.  However, since the RO 
has not issued a Statement of the Case on this issue 
involving clear and unmistakable error, said issue is not 
perfected and currently before the Board (See 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) 
(2002).  Since the issue involving clear and unmistakable 
error appears "inextricably intertwined" with the appellate 
issues of entitlement to service connection for residuals of 
a spinal injury and entitlement to reopening of the head 
injury service connection claim, said issue will be addressed 
in the REMAND section below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); and Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

With regards to another procedural matter, as the Board 
pointed out in the "Introduction" section of its January 
2001 decision, appellant did not file a timely Substantive 
Appeal with a January 1999 rating decision's denial of 
service connection for defective hearing.  However, it 
appears that appellant subsequently timely appealed an August 
2002 rating decision, wherein the RO appears to have 
reopened, but denied on the merits, the defective hearing 
service connection claim.  Thus, the Board construes the 
appellate issues as those delineated on the title page of 
this REMAND, and will proceed accordingly.  


REMAND

It is alleged that service medical records appear incomplete, 
particularly concerning appellant's 1949 hospitalization for 
injuries sustained in a motorcycle accident.  The actual 
service medical records of record appear damaged by fire (and 
presumably may have been involved in the infamous Federal 
Records Center fire in St. Louis during the 1970's).  

Additionally, it appears that there is a substantial gap in 
the evidentiary record between appellant's service separation 
in 1950 and the mid-1970's.  In appellant's September 1997 
application for VA disability benefits, he alleged private 
medical treatment for head and spinal disabilities received 
approximately in February and May 1950 and September 1951 
from "Dr. Birdsong."  Additional private medical treatment 
in 1950 and 1951 was alleged in appellant's November 2000 
written statement.  However, it does not appear that a 
comprehensive attempt to obtain such records or inform him 
that he should obtain and submit them.  

Furthermore, although appellant reportedly was employed after 
military service, including for a railroad, and he alleged 
receiving employment examinations, it does not appear that an 
attempt to obtain such records or inform him that he should 
obtain and submit them (although an October 2001 notification 
letter generally requested appellant to submit evidence to 
support his defective hearing service connection claim).  

Additionally, although an August 2001 VA examination was 
conducted with medical opinion rendered as to the etiology of 
appellant's current spinal disability, appellant contends 
that said opinion is inadequate or erroneous, and has 
subsequently submitted private medical opinions that appear 
to support his contention.  Furthermore, it does not appear 
that the RO has arranged for appropriate examiner(s) to 
render medical opinion as to the etiology of appellant's 
current defective hearing disability.  It should be pointed 
out that under the Veterans Claims Assistance Act of 2000, 
duty to assist provisions include requiring VA to obtain 
service medical records and other relevant records and 
provide medical examination and opinion for compensation 
claims when such examination and opinion are necessary to 
make a decision on the claim.  

Thus, it is the Board's opinion that the RO should adequately 
comply with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000; 
obtain any additional service medical records, post-service 
private medical records, and employment medical records; and 
appellant should be afforded appropriate examinations to 
determine the etiology of his spinal and defective hearing 
disabilities.  

With respect to the appellate issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, it appears that the duty to assist provisions 
requiring examinations or medical opinions are dependent on 
whether "new and material" evidence has been submitted to 
reopen the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) 
and 38 U.S.C.A. § 5108 (West 2002).  Therefore, since the 
case is being herein remanded primarily to obtain certain 
relevant records, after that development is undertaken and in 
the event that the RO determines that "new and material" 
evidence has been submitted to reopen the head injury service 
connection claim, the RO may then consider whether to arrange 
appropriate VA examination with medical opinion specifically 
addressing the etiology of any residuals of a closed head 
injury that may be manifested.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
any other appropriate agency, and 
request any additional service medical 
records/clinical records, including, 
but not limited to, records from the 
United States Army Hospital, Station 
Hospital #2, Ft. Bragg, North 
Carolina, related to November-December 
1949 hospitalization for injuries 
sustained in a motorcycle accident.  
Request NPRC, or any other appropriate 
agency, to state in writing whether it 
has searched applicable secondary 
sources for documentation of these 
aforementioned additional service 
medical records.  Any such records 
should be obtained and associated with 
the claims folder.  If no such records 
can be found, or if they have been 
destroyed, such documentation should 
be associated with the claims folder.

2.	The RO should request appellant to 
provide any relevant clinical records 
(not previously submitted) in his 
possession, as well as the complete 
names and addresses of any physicians 
or medical facilities which have 
provided such treatment, including, 
but not limited to any treatment 
received proximate to service 
separation between 1950 and the mid-
1970's.  All available, actual 
clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), 
to the extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers.  The 
appellant should be requested to sign 
and submit appropriate consent forms 
to release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folder.  

3.	The RO should request appellant to 
provide any relevant pre-employment or 
employment examination/medical 
records, insurance physical 
examinations, or other such records 
that he may have in his possession, as 
well as the complete name and address 
of any former employers, where 
pertinent records might be obtained.  
If appellant indicates that such 
relevant records exist, they should be 
sought; otherwise, no additional 
action need be taken in this regard.  
If such relevant records are reported 
available, appellant should be 
requested to sign and submit 
appropriate consent forms to release 
such records to the VA; and these 
records should be obtained and 
associated with the claims folder.  

4.	To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The appellant should also be informed 
of any negative results.  See Veterans 
Claims Assistance Act of 2000.

5.	With respect to the issue of service 
connection for residuals of a spinal 
injury, the RO should arrange 
appropriate examination(s), such as 
orthopedic and/or rheumatologic 
examination(s), to determine the 
nature and etiology of any spinal 
disability manifested.  All indicated 
tests and studies should be performed.  
The examiner(s) should review the 
entire claims folder, examine 
appellant, and render an opinion, as 
to:

Is it as likely as not (as 
distinguished from mere speculation) 
that appellant's cervical, thoracic, 
and lumbar/lumbosacral spine 
disabilities are causally or 
etiologically related to military 
service (i.e., what are their 
approximate date of onset)?  

The examiner(s) should comment on 
whether the November 1949 in-service 
motorcycle accident injuries noted in 
the service medical records resulted 
in any chronic spinal residuals versus 
acute and transitory symptoms.  The 
examiner(s) should comment on the 
clinical significance, if any, of 
appellant's reported post-service 
heavy manual labor occupation and 
post-service injuries (i.e., is 
appellant's spinal pathology more 
likely related to post-service 
strenuous activities and/or post-
service injuries versus in-service 
trauma)?  The examiner should attempt 
to reconcile the private and VA 
conflicting diagnoses and medical 
opinions of record concerning 
appellant's spinal disability.  

The examiner(s) should provide 
adequate explanation of the rationale 
for any conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).

6.	With respect to the issue of service 
connection for defective hearing, the 
RO should arrange appropriate 
examination(s), such as audiologic 
and/or otolaryngologic (ENT) 
examination(s), to determine the 
nature and etiology of any defective 
hearing disability manifested.  All 
indicated tests and studies should be 
performed.  The examiner(s) should 
review the entire claims folder, 
examine appellant, and render an 
opinion, as to:

Is it as likely as not (as 
distinguished from mere speculation) 
that appellant's defective hearing is 
causally or etiologically related to 
military service (i.e., is appellant's 
defective hearing related to any in-
service excessive noise exposure; in-
service ear injury; post-service 
employment excessive noise exposure; 
the aging process, etc.)?  

The examiner(s) should comment on 
whether the November 1949 in-service 
motorcycle accident injuries noted in 
the service medical records resulted 
in any chronic hearing disability.  
The examiner(s) should comment on the 
clinical significance, if any, of an 
in-service December 1949 audiogram 
pertaining to the right ear.  The 
examiner(s) should comment on the 
clinical significance, if any, of a 
February 1950 service separation 
examination report, which noted a 
history of a "busted right ear drum" 
from said motorcycle accident; that, 
on whispered/spoken voice testing, 
hearing acuity was "15/15" in each 
ear; and that the eardrums were 
clinically normal.  The examiner(s) 
should comment on the clinical 
significance, if any, of appellant's 
reported post-service industrial noise 
exposure (including from 
sawing/logging, etc).  

The examiner(s) should provide 
adequate explanation of the rationale 
for any conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).

7.	The RO should review any additional 
evidence and readjudicate the issues 
of entitlement to service connection 
for residuals of a spinal injury and 
for defective hearing.  

8.	The RO should review any additional 
evidence and consider whether new and 
material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for residuals of a 
head injury.  

(a).	If the RO denies the claim on 
the basis that new and material 
evidence has not been submitted, 
appellant should be provided a 
Supplemental Statement of the Case 
which includes appropriate laws and 
regulations pertaining to the 
finality of the January 2001 Board 
decision, which denied reopening of 
the head injury service connection 
claim.  The Statement should include 
information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.

(b).	If the RO considers the claim 
for service connection for residuals 
of a head injury reopened, the RO 
should arrange appropriate 
examination(s) to determine the 
nature and etiology of any residuals 
of a head injury that may be 
present.  The examiner(s) should 
review the entire claims folder and 
express an opinion as to whether it 
is at least as likely as not that 
appellant currently has residuals of 
a head injury that are causally or 
etiologically related to military 
service.  The examination(s) 
report(s) should contain adequate 
rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner(s) in the report(s).

9.	The RO should also issue a Statement 
of the Case on the issue of whether 
the September 1994 rating decision, 
which denied service connection for 
residuals of spinal and head 
injuries, was clearly and 
unmistakably erroneous.  This 
procedural step is necessary because 
appellant filed a timely Notice of 
Disagreement with an August 2002 
rating decision, which determined 
that that September 1994 rating 
decision was not clearly and 
unmistakably erroneous.  See 
Manlincon, supra.  In the event 
appellant wants to perfect an appeal 
on that issue of clear and 
unmistakable error, a timely 
Substantive Appeal would be 
required.  

10.	The RO should ensure that the 
notice and duty to assist provisions 
contained in the Veterans Claims 
Assistance Act of 2000 are 
adequately considered in 
readjudicating the appellate issues 
in this case.  

Thereafter, to the extent the appellate issues are not 
granted, the appellant should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


